MERRITT, Circuit Judge,
dissenting.
I would decline to exercise our discretion to grant declaratory judgment in this case. The case is simply a delaying action brought by the insurance company.
The granting of declaratory judgment is a matter of discretion. 28 U.S.C. § 2201. Although that discretion is exercised in the first instance by the trial court, it is reviewable on a de novo basis by the Court of Appeals, so that if we find that declaratory judgment was improvidently granted we “should decline to advise the parties as to the law and refuse to decide the issues presented.” Grand Trunk Western R.R. v. Consolidated Rail Corp., 746 F.2d 328, 325-26 (6th Cir.1984). See also Green v. Mansour, — U.S.-, 106 S.Ct. 423, 428, 88 L.Ed.2d 371 (1985) (Declaratory judgment is discretionary in nature; decision of *251whether it should be granted “may depend on equitable considerations,” and should be “informed by the teachings and experience concerning the functions and extent of federal judicial power.”).
Several factors govern the determination of whether a case is suitable for declaratory judgment, among them (1) whether the judgment would settle the controversy; (2) whether the declaratory action would serve a useful purpose in clarifying the legal relations at issue; (3) whether the declaratory remedy is being used merely for the purpose of “procedural fencing” or “to provide an arena for a race for res judicata”; (4) whether the use of a declaratory action would increase friction between our federal and state courts and improperly encroach on state jurisdiction; and (5) whether there is an alternative remedy that is better or more effective. Grand Trunk, 746 F.2d at 326.
In Grand Trunk we dismissed a declaratory judgment action because we saw the case as an effort to play off the state and federal courts against each other and as a race for res judicata: Grand Trunk, the defendant in an Illinois state action, had filed a federal action seeking a declaration that a codefendant was bound to defend and indemnify pursuant to an indemnity agreement. The same considerations apply in this case, where the underlying state action has not been completed. Furthermore, a superior alternative remedy exists in the form of an indemnity action in state court after the trial on liability has been completed. In such an action, the trial court will have the benefit of the record in the liability trial, and (the outcome of that trial being known) the issue of coverage as to costs of defense will be shaped by the actual facts of the liability trial. See Manley, Bennett, McDonald & Co. v. St. Paul Fire & Marine Ins., 791 F.2d 460 (6th Cir.1986).
As we have repeatedly stated in Grand Trunk and its successor cases, see Manley, Bennett, supra, and American Home Assurance Company v. William S. Evans, et al., 791 F.2d 61 (6th Cir.1986), declaratory judgment actions seeking an advance opinion on indemnity issues are rarely helpful when there is an ongoing action in another court. Except in unusual circumstances, such actions for an advance determination in the nature of an advisory opinion should be filed, if at all, in the court having jurisdiction over the underlying litigation. Such actions seldom resolve the entire dispute among the parties, and they create confusion among courts as to schedules, orderly resolution of factual disputes, and res judi-cata. Such actions require two courts rather than one to address the same basic issues and tend to increase the legal fees of the parties and the time it takes to resolve the underlying dispute.
Here the primary state court action was filed four years ago and is still pending because the insurance company has used this action to delay the main lawsuit. All of the questions in both cases are purely state law issues. No federal interests are present. Our Court’s ruling that the child was under Odom’s care and control is res judicata on the same liability issue in the state case. The effect of our ruling on the declaratory judgment issue is to preempt the decision of the state court in the case on the merits. I therefore would not give an advisory opinion in this case.